 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00221-APG-CWH
 5                          Plaintiff,
                                                          ORDER GRANTING MOTION FOR
 6          v.                                            AN ORDER DEEMING ATTORNEY-
                                                          CLIENT PRIVILEGE WAIVED AND
 7    ANTHONY JORDAN,                                     SETTING A REVISED BRIEFING
                                                          SCHEDULE
 8                          Defendant.
                                                          (ECF No. 261)
 9

10          In response to defendant Anthony Jordan’s motion to vacate, set aside, or correct his

11   sentence, the Government moves for an order deeming the attorney-client privilege between

12   Jordan and his counsel, Mace Yampolsky, waived as to their communications on the subjects

13   raised in Jordan’s motion and to order Yampolsky to provide an affidavit addressing Jordan’s

14   allegations of ineffective assistance. The Government has proposed a series of interrogatories it

15   would like Yampolsky to answer. The Government also requests a revised briefing schedule.

16   Jordan does not oppose waiver of the privilege but requests that the waiver be no broader than

17   necessary to address his ineffective assistance claims. See ECF No. 262. Jordan does not object

18   to any of the interrogatories the Government proposes.

19          Because Jordan does not oppose the motion for a waiver of the privilege, I grant it.

20   Additionally, the Government must have an opportunity to review Yampolsky’s responses to the

21   interrogatories to prepare a response to Jordan’s § 2255 motion. I therefore grant the motion for a

22   revised briefing schedule.

23          IT IS THEREFORE ORDERED that the United States’ motion for an order deeming the

24   attorney client-privilege waived and for a revised briefing schedule (ECF No. 261) is

25   GRANTED. The attorney-client privilege between defendant Anthony Jordan and Mace

26   Yampolsky, Esq., shall be deemed waived only for purposes of the ineffective assistance of

27

28
 1   counsel claims raised in Jordan’s motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or

 2   correct his sentence.

 3          IT IS FURTHER ORDERED that the Government shall immediately serve a copy of this

 4   order on Mr. Yampolsky.

 5          IT IS FURTHER ORDERED that Mr. Yampolsky shall, within 20 days of the date of this

 6   order, provide the Government with an affidavit or declaration addressing the allegations of

 7   ineffective assistance of counsel in Jordan’s § 2255 motion (ECF No. 258) and the interrogatories

 8   in the Government’s motion (ECF No. 261).

 9          IT IS FURTHER ORDERED that the United States shall file a response to defendant

10   Jordan’s § 2255 motion, if it has any, no later than 30 days after receiving Mr. Yampolsky’s

11   affidavit or declaration. Defendant Jordan may file a reply in support of his motion within 30

12   days after the Government files its response.

13          DATED this 28th day of November, 2018.

14

15                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
